t c summary opinion united_states tax_court wing y kwan petitioners v commissioner of internal revenue respondent docket no 1663-02s filed date wing y kwan pro_se andrew r moore for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioner’s federal_income_tax after a concession by petitioner of his failure to report income from a state_income_tax refund in the amount of dollar_figure this court must decide whether petitioner is entitled to deduct expenses claimed on schedule c profit or loss from business and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in san francisco california at the time he filed his petition during taxable_year petitioner wing y kwan petitioner was employed full-time as an electrical engineer by the state of california he purportedly was involved in a travel agent business and in a computer-assisted design business in connection with these purported businesses petitioner attached a schedule c to his form_1040 u s individual_income_tax_return respondent disallowed deductions claimed on the schedule c because petitioner did not establish that the claimed expenses in excess of the amounts allowed were ordinary and necessary business_expenses paid_or_incurred in on the schedule c petitioner reported gross_income of dollar_figure-0- and a net_loss of dollar_figure respondent disallowed deductions claimed on that schedule c for car and truck expenses of dollar_figure depreciation expense sec_179 expenses of dollar_figure and rent expense of dollar_figure respondent contends that the documents offered by petitioner provide insufficient evidence to support the claimed deductions sec_7491 is inapplicable here because petitioner has not complied with the requisite substantiation requirements sec_7491 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers however must maintain sufficient records to establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property defined under sec_280f listed_property includes inter alia automobiles and computers sec_280f to deduct expenses for such listed_property including depreciation taxpayers must substantiate by adequate_records the following items the amount of each separate expenditure the listed property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheet or similar record and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each recording of an element of an expenditure or use must be made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date alternatively a taxpayer who is unable to satisfy the adequate_records requirement is still entitled to a deduction for expenses that he can substantiate with other corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date moreover when sec_274 applies as here this court cannot rely on 39_f2d_540 2d cir to estimate the taxpayer’s expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner had no books of account or other records concerning his alleged businesses or any evidence of the expenditures in issue petitioner relied on his own testimony petitioner claimed that he found customers for the travel agents at sun trips travel sun trips san jose california petitioner had no client lists petitioner admitted that sun trips did not require him to pick up the tickets petitioner said they can mail it to your office petitioner also admitted that i didn’t do a lot of travel business yet he provided a reconstructed mileage log prepared for the auditor with purported trips for sun trips pick up ticket he had no original records from which he prepared this reconstruction the mileage between petitioner’s address in san francisco and sun trips’s address in san jose i sec_46 miles so the mile round trips on the so-called log are overstated in any event respondent states that petitioner was allowed trips for miles and a miscellaneous deduction for other mileage we believe respondent was generous for the other mileage petitioner relied essentially on his own testimony as to the business_purpose of these alleged expenses as well as for the other expenses in issue it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 87_tc_74 65_tc_87 affd 540_f2d_821 5th cir we find petitioner’s testimony to be just that self-serving unverified and undocumented we agree with respondent that petitioner did not prove that the disallowed car and truck expenses represent ordinary and necessary business_expenses or that such expenses were paid in the depreciation sec_179 issue turns on petitioner’s claims relating to the purchase of a computer and computer equipment this court ruled in kwan v commissioner t c summary opinion that petitioner was not entitled to any sec_179 expense deduction for with respect to computers and computer equipment nevertheless petitioner carried over dollar_figure as a deduction for this is improper on its face petitioner had a collection of computer and computer equipment receipts respondent allowed petitioner a deduction of dollar_figure on this issue petitioner did not show any credible business reason for the purchase of an additional computer and computer equipment to satisfy the requirement that the expenses were ordinary and necessary in any event because petitioner had no taxable_income from a trade_or_business he is not entitled to a sec_179 deduction sec_179 accordingly respondent’s determination on this issue is sustained respondent also allowed dollar_figure of the dollar_figure claimed as rent expense and disallowed the remaining dollar_figure because petitioner did not establish that that amount was an ordinary and necessary business_expense paid in petitioner placed in evidence one lease running through date which we assume continued on a month-to-month basis through august and another lease for the remainder of the year petitioner admitted that there were other businesses that used the address covered by the second lease petitioner did not prove that he paid all the amounts in issue nor did he provide a credible explanation as to why the entire business_premises were needed for business purposes on this record we uphold respondent’s disallowance of the dollar_figure because petitioner did not establish that that amount was an ordinary and necessary business_expense paid in as to the accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 on this record we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 as imposed by respondent respondent has satisfied his burden of production under sec_7491 116_tc_438 petitioner has failed to provide any reasonable explanation or credible_evidence to substantiate entitlement to the claimed deductions such actions are not those of a reasonable and prudent person under the circumstances reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
